DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

3.	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims drawn to a computer readable storage medium carrying a computer executable instructions itself are not a process and without a non-transitory computer-readable medium, the computer program product is considered a nonstatutory functional descriptive material such as a piece of paper with printed program (MPEP 2106 and 351 OG 212, Feb 23, 2010). Note: A non-transitory computer-readable medium is required (since a computer-readable medium itself covers forms of non-transitory tangible media and transitory propagating signals per se in view of ordinary and customary meaning of computer).

Rejections - 35 USC § 112
4.       The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.    Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.
In claim 1, the method step of “receiving, by a processing unit, temporal sensor measurements of a first fluid-delivery pipeline network, the temporal sensor measurements comprising a series of sensor measurements from at least a subset of stations of the first fluid-delivery pipeline network” is recited; however, no functional relationship is defined between said “temporal sensor measurements” and other elements and/or steps of the claimed method.
In claim 13, the limitation of “determine a causal graph of the first fluid-delivery pipeline network based on the temporal sensor measurements” is recited; however, no functional relationship is defined between said “causal graph” and the predicted linepack delays and/or the notification of claim 8.  
It appears that some cooperative relationships of elements are needed in order to distinctly and definitely claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. See MPEP § 2172.01.
	Claims 2-7 are rejected based on dependency.
	Claims 8-12 and 14-20 are rejected for the same reason as that for claims 1-7.
6.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	In claim 1, the step of “predicting, by the processing unit, linepack delays of a second fluid-delivery pipeline network based on a temporal delay prediction model generated using the first fluid-delivery pipeline network” is recited; however, it is unclear whether said “a temporal delay prediction model generated using the first fluid-delivery pipeline network” is the same as said “a temporal delay prediction model based on a topological network associated with the first fluid-delivery pipeline network” as claimed or not. 
	Claims 2-7 are rejected based on dependency.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
8.	Claims 1-20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,599,499 B1 (hereinafter ‘499).
A literal comparison between claims 1-20 of the present application (hereinafter ‘388) with claims 1-17 of ‘499 indicates that claims 1-17 of ‘499 encompass all of the subject matter of claims 1-20 of ‘388 and the claims of ‘388 have a broader scope than the claims in the patent ‘499.
Specifically, the conflicting claims can be mapped as follows:

Claim 7 of ‘388 is fully taught by claim 6 of ’499.
Claims 8-12 of ‘388 are fully taught by claims 7-11 of ’499.
Claim 13 of ‘388 is fully taught by claim 7 of ’499.
Claims 14-18 of ‘388 are fully taught by claims 12-16 of ’499.
Claim 19 of ‘388 is fully taught by claim 13 of ’499.
Claim 20 of ‘388 is fully taught by claim 17 of ’499.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scolnicov et al. (US 20130211797 A1, hereinafter, Scolnicov) in view of Mathur et al. (US 5740324 A, hereinafter, Mathur) and Ferber et al. (US 7720575 B2, hereinafter, Ferber).
Regarding claims 8 and 15, Scolnicov discloses a system and computer product for practicing the system for controlling flow of fluid by predicting linepack delays (Abstract; Figs. 2 and 5; para. 0012), the system comprising: a memory (para. 0103); and a processor (e.g., 102 in Fig. 1) configured to: receive temporal sensor measurements of a first fluid-delivery pipeline network, the temporal sensor measurements comprising a series of sensor measurements from at least a subset of 
	Scolnicov is silent on: predict linepack delays of a second fluid-delivery pipeline network based on a temporal delay prediction model generated using the first fluid-delivery pipeline network; and provide a notification to compress fluid being transported by the second fluid- delivery pipeline network based on the predicted linepack delays to maintain at least a predetermined pressure in the second fluid-delivery pipeline network.  
Mathur teaches a system identification tool having generality of application, which can be utilized to produce estimates of such process delay due to transport of fluids (Abstract; col. 2, lines 35-54), comprising: generating, by a processing unit, a temporal delay prediction model (i.e., a neural network trained using a process model to approximate a function which relates process input and output data to process parameter values) based on a network system associated with a first fluid-delivery pipeline network (col. 5, lines 14-30); predicting, by the processing unit, a line pack (i.e., the amount of fluid in a pipeline or distribution system) delays of a second fluid-delivery pipeline network based on the temporal delay prediction model (col. 5, line 66 – col. 6, 
Since Mathur’s system is based on the general purpose learning capabilities of neural networks and can be utilized for a wide variety of system identification problems (Mathur, Abstract), in particular, Mathur teaches the application of the invention to many continuous processes having process delays due to transport of fluids (Mathur, col. 2, lines 35-36), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mathur’s teaching into the Scolnicov invention to develop a temporal delay prediction model (i.e., the neural network, which can be computer models, and can use a variety of topologies and learning algorithms) based on Scolnicov’s topological network and use the prediction model to predict a line pack delays of any given second fluid-delivery pipeline network in particular a non-monitored pipeline network. Doing so would avoid assumptions necessary to facilitate the mathematical analysis for a particular application by taking advantage of the simplicity of neural network computational models (Mathur, col. 1, lines 41-52).
The combination of Scolnicov and Mathur is silent on: providing a notification to compress fluid being transported by the second fluid-delivery pipeline network based on the predicted linepack delays to maintain at least a predetermined pressure in the second fluid-delivery pipeline network.
Ferber discloses pipeline flow optimization systems, software, and methods that emulate transient optimization (Abstract; Fig. 3), comprising: a compressor station of a fluid-delivery pipeline network which compresses fluid being transported by the fluid-
	Since both Scolnicov and Ferber pertain to fluid-delivery pipeline network, it would have been obvious to one of ordinary skill in the art to incorporate the Ferber’s teaching of compressor station and the related controller into the Scolnicov invention to control or auto-tune a predetermined pressure in a given fluid-delivery pipeline network system which compresses fluid being transported as desired. Doing so would provide the invention of Scolnicov with capability of multivariable controlling and pipeline flow adjustments to handle linepack transition thus optimize for transient conditions within the fluid pipeline (Ferber, Abstract; col. 4, lines 30-44).
	Regarding claims 9, 10, 16 and 17, Scolnicov is silent on: wherein generation of the temporal delay prediction model comprises: identification of values of predetermined attributes of a pair of stations in the first fluid-delivery pipeline network; and determination of a mapping of the temporal delay and the values of predetermined attributes associated with the pair of stations in the first fluid-delivery pipeline network; and wherein the predetermined attributes comprise at least one of a length of a pipeline between a pair of stations, a diameter of the pipeline, an elevation difference of the pipeline between the pair of stations.

	It would have been obvious to one having ordinary skill in the art to incorporate Mathur’s teaching of identifying values of predetermined attributes of the pair of stations in the first fluid-delivery pipeline network and mapping the temporal delay and the values of predetermined attributes associated with the pair of stations in the first fluid-delivery pipeline network into the Scolnicov invention to develop the temporal delay prediction model, such that some assumptions necessary to facilitate the mathematical analysis for a particular application can be avoided and the prediction model would be more generic (Mathur, col. 1, lines 41-52).
	Regarding claim 11, Scolnicov is silent on: wherein generation of the temporal delay prediction model comprises: computation of values of predetermined measurements of a pair of stations in the first -4-Application Serial No. 16/814,388Docket No. UTOP-0045.US03 fluid-delivery pipeline network; and determination of a mapping of the temporal delay and the values of predetermined measurements associated with the pair of stations in the first fluid-delivery pipeline network.
	The teaching of Mathur includes: wherein generating the temporal delay prediction model comprises: computing values of predetermined measurements of the pair of stations in the first fluid-delivery pipeline network (col. 5, lines 14-30); and 
	It would have been obvious to one having ordinary skill in the art to incorporate Mathur’s teaching of computing values of predetermined measurements of the pair of stations in the first fluid-delivery pipeline network and mapping the temporal delay and the values of predetermined measurements associated with the pair of stations in the first fluid-delivery pipeline network into the invention of Scolnicov to develop the temporal delay prediction model, such that assumptions necessary to facilitate the mathematical analysis for a particular application can be avoided and the prediction model would be more generic (Mathur, col. 1, lines 41-52).
Regarding claim 12, Scolnicov does not mention explicitly: wherein the predetermined measurements comprise an average operating pressure and an average operating flow rate.
The teaching of Ferber includes: calculating time schedules or delays of line packing to optimize for transient conditions within the fluid pipeline (col. 4, lines 38-41); wherein the calculation is based on predetermined measurements of an average operating pressure and an average operating flow rate (col. 1, lines 20-22; col. 9, table 1; col. 11, lines 11-25; col. 14, lines 45 - 61).
Motivated by Ferber (col. 1, lines 20-22), one of ordinary skill in the art at the time the invention was made would be able to include into the combination of Scolnicov and Mathur an average operating pressure and an average operating flow rate as the predetermined measurements to calculate time schedules or delays of line packing within the fluid pipeline. Doing so would provide the combination of Scolnicov and 
Regarding claim 13, Scolnicov discloses: wherein the processor is further configured to: determine a causal graph of the first fluid-delivery pipeline network based on the temporal sensor measurements, and the causal graph comprising a plurality of nodes and a plurality of links, the nodes being representative of the stations, and a pair of nodes is connected by a link in response to a pair of stations being temporally dependent (Fig. 2; para. 0037 and 0038).
Regarding claim 14, the combination of Scolnicov, Mathur and Ferber teaches the system as discussed above and the teaching of Scolnicov further includes: a first portion (e.g., District Meter Areas 500) of a fluid-delivery pipeline network and a second portion (e.g., District Meter Areas 501) of the fluid-delivery pipeline network (Fig. 5), wherein said first portion is the first fluid-delivery pipeline network (Fig. 5; para. 0047, 0053), wherein said second portion has physical dimensions identical to said first portion and said second portion transfers a different amount of fluid than said first portion of said first fluid-delivery pipeline network (para. 0027-0028).
Scolnicov is silent on: said second fluid-delivery pipeline network is said second portion.
However, the feature in question is deemed to be merely related to intended use of the combination of Scolnicov, Mathur and Ferber to two DMAs (500 and 501 in Fig. 5) of Scolnicov. Since Mathur’s invention is based on the general purpose learning capabilities of neural networks and can be used for a wide variety of system 
	Regarding claim 18, the combination of Scolnicov, Mathur and Ferber renders the claimed invention obvious (see discussion for claims 11 and 12 above).
Regarding claim 19, Scolnicov discloses: wherein the temporal sensor measurements of the fluid-delivery pipeline network comprise a series of sensor measurements from each respective station from the stations (inherent to the network devices encompassing any meter, sensor, gauge, or other device capable of measuring parameters or values or a stimulus, especially stimuli relating to a water distribution network) of the fluid-delivery pipeline network (para. 0029, 0030, 0032, 0045).
Regarding claim 20, the combination of Scolnicov, Mathur and Ferber includes the first fluid-delivery pipeline network and the second fluid-delivery pipeline network as discussed above, wherein a compressor station of a fluid-delivery pipeline network compresses fluid being transported by the fluid-delivery pipeline network (Ferber, col. 1, lines 20-26; col. 4, lines 30-44; col. 7, lines 36-45).

However, the examiner takes official notice that a second fluid-delivery pipeline network transfers a fluid that is compressed at a compression ratio different than a fluid in a first fluid-delivery pipeline network is well known in the art. Since Mathur’s invention is based on the general purpose learning capabilities of neural networks and can be used for a wide variety of system identification problems, in particular, Mathur teaches the application of the invention to many continuous processes having process delays due to transport of fluids, it would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the combination of Scolnicov, Mathur and Ferber to any given second fluid-delivery pipeline network such as one which transfers a fluid that is compressed at a compression ratio different than a fluid in the first fluid-delivery pipeline network taught by Ferber, as intended use of the combination of Scolnicov Mathur and Ferber. The mere application of a known method to a different group of instances by those skilled in the art would have been obvious.

Allowable Subject Matter
11.	Claims 1-7 would be allowable if rewritten to overcome the rejection set forth in sections 4-6 above and a terminal disclaimer is filed to overcome the rejection in sections 7-8 above in this office action. However, once the claims are amended so that Examiner would have a better understanding of the claimed invention, a further search 


Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862            

/TOAN M LE/Primary Examiner, Art Unit 2864